The bond for title from Neathery and wife to Margaret Stewart not reciting any consideration, and the payment of a valuable consideration not being proved, it was determined on a former appeal (146 S.W. 717, *Page 626 172 S.W. 735) that, as against the appellee, such bond may not be regarded as evidence of any title in Margaret Stewart. We adhere to that ruling. And the vital question of fact arises as to whether, in the facts, prior possession of the 160-acre tract by L. B. Robinson made such a prima facie case as to legally warrant a recovery by the plaintiff, P. M. Robinson, heir of L. B. Robinson, of the 26-acre tract in suit against the defendant. It is believed that the legal effect of the facts is to entitle the plaintiff to recover. Watkins v. Smith, 91 Tex. 589,45 S.W. 560; Boyd v. Miller, 22 Tex. Civ. App. 165, 54 S.W. 411; Buie v. Penn, 172 S.W. 547; Keys v. Mason, 44 Tex. 140.
This ruling necessitates reversing the judgment and here now rendering judgment in favor of the appellant for the land sued for and costs of the trial court and of this appeal
Reversed and rendered.